Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amendment to Specification
Since there are more than one inventor listed in the present application:
The word [I] has been cancelled and replaced with -- We -- in line paragraph [0003].
The word [my] has been cancelled and replaced with -- our -- in line paragraph [0004].
The word [I] has been cancelled and replaced with -- We -- in line paragraph [0014].

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ricky Pham, whose telephone number is (571)272-2321.  The examiner can normally be reached on Monday through Thursday 7:00 am to 5:30 pm EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/Ricky Pham/
Primary Examiner, Art Unit 2913
February 22, 2021